Counsel for appellants earnestly insist the decision rendered in this cause affirming the decree of the court below is inconsistent with the opinion of this Court on former appeal (Board of Education v. Baugh, 240 Ala. 391, 199 So. 822). But we cannot agree. The former appeal dealt with the ruling on demurrer to the bill, where the pleading was construed to the effect that the County Board of Education had left entirely with the Superintendent of Education the matter of employment of teachers for another year. The ruling was that the Teachers Tenure Act, Code 1940, Tit. 52, § 351 et seq., placed this duty upon the County Board, as a Board, to determine whether or not an employed teacher should be reemployed for another year. It was contemplated that this be done at a meeting of the Board, and that the duty devolving upon the Board called for the exercise of a wise discretion. We held also that the exercise of this discretion could not be delegated to another, and that any such attempted delegation would be void and therefore incapable of subsequent ratification.
In Holcombe v. County Board of Education, 242 Ala. 20,4 So.2d 503, the holding was that the proceedings of school boards should not be given a narrow and technical construction but should be construed in such manner as to give effect to the manifest intention of the members, and the failure of written memorial to be spread upon the minutes of the Board did not invalidate its action at a meeting duly had. In other words, the holding was that formality of proceedings was not required, nor was it essential to the validity of the action of the Board that the written memorial be spread upon the minutes. Of course, the minutes would be more regular, but they were held not essential. We were of the opinion, however, that there should be some written memorial of the action of the Board.
In the instant case the question arises as to whether or not complainants have proved their bill. A study of this record discloses that, as to the larger number of these complainants, their names were in fact on file in the office of the County Superintendent of Education in the form of a request by the local trustees that they not be reemployed. The evidence also is ample to the effect that there was a regular meeting of the Board on April 1, 1940, and that the names of all the complainants were considered and the Board then recommended that the Superintendent write the letters which are involved in this case. It was the action of the Board and not the act of the Superintendent. It is clear enough that the Superintendent exercised much influence over the members of the Board concerning the matter of employment of teachers. But, nevertheless, the proof fully justifies the conclusion of the trial court that the Board authorized the action taken and did not delegate their discretionary powers to the County Superintendent of Education. And, indeed, the minutes of the Board, as disclosed by the averments of the bill, authorized the Superintendent to notify the teachers, and the only deficiency in the minutes in that regard relates to the failure to give the names.
It further appears, however, that at a meeting of the Board on April 29th, 1940, a resolution was adopted declaring the action of the Superintendent in notifying the teachers that they would not be employed for another year was within the authorization of the Board, as found in the minutes of April 1st, 1940. This resolution is found in the minutes of the Board, and attached thereto are the names of the several teachers so to be notified, among them complainants in this cause. The action, therefore, of the Board on April 29th, 1940, supplied the names of the teachers which were omitted in the resolution found in the minutes of April 1st, 1940. The Board was therefore within its rights in thus acting within a reasonable time to *Page 526 
make its records speak the truth, and in thus perfecting the minute entry of April 1st, 1940, which was incomplete. The corrected minutes of April 29th, 1940, therefore, relate back to April 1st, 1940, and speak as of that day.
The case of Harris v. Town of East Brewton, 238 Ala. 402,191 So. 216, touching the right of the Town Council to correct incomplete or erroneous minutes so as to make them properly recite the facts, is here much in point. There is nothing in the statute, or our decisions construing the same, indicating that the County Board is to be bound by any strict formality or construed as a court of record. There is no reason, therefore, why the same rule applicable to the Harris case should not apply to proceedings of this Board, giving authority to the Board to correct an incomplete or erroneous entry on its minutes, acting, as here, within a reasonable time. See also in this connection, 15 Corpus Juris pp. 466-468; 20 C.J.S., Counties, § 91; 24 R.C.L. pp. 177, 178.
It appears, therefore, that the result reached upon final consideration of the cause was due to failure of proof to sustain the averments of the bill as interpreted on former appeal. We are not persuaded of any error in the judgment rendered, and the application will accordingly be here overruled.
Application overruled.
THOMAS, BOULDIN, and BROWN JJ., concur.